For the reasons persuasively stated by Mr. Justice Cothran, I am inclined to the view that a case might arise in which the peculiar facts would soundly justify the interposition of the Court of Equity to settle a disputed boundary line in the manner the plaintiff here seeks to have that question determined. But I am of the opinion that the facts in this complaint are insufficient to support a cause of action for the equitable relief invoked.
The allegations of the complaint are, in substance, that a "dispute exists" as to the boundary line; that plaintiff has made several attempts to have the dividing line amicably ascertained, but the defendant has refused to enter into any agreement or to take any steps by which the dispute may be determined; and that it is impossible for plaintiff to enjoy its property unless the line is established. Unless plaintiff claims title to land to which defendant also claims title, no dispute as to the line could exist, and, unless plaintiff is in position to define and describe what it owns (according to its own contention), and to allege that the defendant is in possession of, or at least claims title to, a part of plaintiff's land, it is difficult to perceive any valid basis upon which to predicate plaintiff's right to either legal or equitable relief in the Courts. If plaintiff is unable to tell where the line is, how can it reasonably assert that any property right it is entitled to have protected, has been invaded, or even threatened? Is one landowner upon a vague general averment that there is a dispute between him and his neighbor as to a boundary line entitled to haul that neighbor into Court and subject him to the expense and vexation of a lawsuit upon *Page 33 
a suspicion that such neighbor is in possession of, or claims a part of, his land, the boundary of which he does not know himself? Under the state of facts alleged in this complaint I am unable to see that the defendant has been guilty of any breach of duty, legal or equitable, owed by him to the plaintiff. I am, therefore, constrained to dissent.